Citation Nr: 1713117	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-18 632 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable rating for foot rash.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1979 to August 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2010 rating decisions by the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In May 2016, the Board remanded the matters for additional development.


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested within one year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that his current hearing loss is related to his service.

2.  The Veteran's foot rash is not shown to at any time under consideration have  affected at least 5 percent of the entire body or 5 percent of exposed areas, or to have required intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  A compensable rating for foot rash is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.118, Diagnostic Codes (Codes) 7806, 7813 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by August 2009 and March 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, at the November 2015 Board hearing, the appellant was advised of what is needed to substantiate these claims (evidence of a nexus between the claimed hearing loss and his service, and increased symptomatology of the foot rash); his testimony reflects that he is aware of what is necessary to substantiate the claims.

As the rating decision on appeal granted service connection for foot rash and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and an August 2016 supplemental SOC (SSOC) readjudicated the matter after the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran's service treatment records (STRs) are associated with the record, and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in September 2009, March 2010, March 2015, and August 2016.  As will be discussed in greater detail below, the Board finds the examination and opinion reports to (cumulatively) be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection for bilateral hearing loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disease first diagnosed after service may be service connected if all the evidence, including pertinent service records, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, to include SNHL (as an organic disease of the nervous system), may service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of nervous system).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Nexus of a chronic disease to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for hearing loss must show, as is required in any claim of service connection, that a current hearing loss disability is the result of an injury or disease in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Veteran contends that his bilateral hearing loss resulted from exposure to hazardous levels of noise in service; specifically, he contends that his hearing acuity was damaged by his service as a combat engineer, working around heavy machinery and explosives.  His DD 214 reflects that his MOS was structure specialist.  Given his occupation in service and his accounts of exposure to noise therein, it may reasonably be conceded that he was indeed exposed to hazardous level noise in service.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of hearing loss.  On April 1979 service entrance examination, audiometric findings were within normal limits (between 5 and 25 decibels) at all pertinent thresholds (a mild puretone threshold elevation was noted at 6000 Hertz on the left).  In September 1981, audiometric findings were within normal limits (between 5 and 20 decibels at all frequencies); the assessment was hearing within normal limits bilaterally.  The record does not include service separation audiometry.

On April 1984 VA general medical examination, the Veteran reported a right elbow injury, but no further complaints; he did not report any hearing loss.

On July 2009 audiological evaluation of the Veteran on behalf of VA, malingering was suspected, and he was referred for another VA audiological consultation.

On March 2010 VA examination, the Veteran reported difficulty hearing with any background noise, but not in a quiet atmosphere.  He did have trouble understanding in church and during conversations, noting that he had to face the speaker.  He reported that this was first observed "a couple of years" earlier when others started bringing his miscommunications to his attention.  He reported constant bilateral tinnitus, first noted 2 to 3 years earlier.  He reported he was a combat engineer in service, exposing him to heavy equipment and explosives, with no hearing protection.  He denied postservice recreational or occupational noise exposure.  Audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Right 
45
45
55
60
65
Left
55
50
60
70
70

Speech recognition was 52 percent correct in the right ear and 36 percent in the left.  The diagnosis was moderate to severe SNHL bilaterally.  The examiner noted that the Veteran's audiograms in service documented normal hearing bilaterally and that he did not report difficulty hearing earlier than "a couple of" years prior to examination.  The examiner opined that it is less likely as not that the Veteran's hearing loss is the result of service-related noise exposure; however, without documentation of hearing acuity during the last two years of service, the examiner could not for certain resolve whether a hearing loss is related to service history without resorting to mere speculation or depending entirely on the Veteran's memory.  The examiner opined that the Veteran's inconsistent responses were believed to be a result of test taking and test delivery problems related to auditory processing, and not malingering; it was noted that the Veteran clearly experienced a great deal of trouble concentrating and understanding speech in the presence of competing signals, as well as with rapidly-spoken instructions; the examiner opined that the performance was typical of that seen in someone with disorders of auditory processing.

On February 2015 VA audiology consult, the Veteran reported that his left ear seemed muffled and he had difficulty hearing overall.  He described exposure to noise in service.  He reported that after service, he worked mostly as a security guard and also in a warehouse driving a forklift, as well as volunteering at a care facility.  Audiometry showed right ear hearing within normal limits from 250 to 3000 Hertz with a mild loss from 4000 to 8000 Hertz; left ear hearing was within normal limits from 250 to 2000 Hertz with a mild loss from 3000 to 8000 Hertz.  An ascending technique and reinstruction were used.  Speech recognition showed excellent discrimination in the right ear and good discrimination in the left.  The diagnosis was bilateral SNHL.

At the November 2015 Board hearing, the Veteran testified that he was a combat engineer and was exposed to hazardous level noise exposure from working around heavy machinery and "blowing things up".

In May 2016 remand, the Board found the March 2010 VA examiner's explanation of rationale inadequate for rating purposes and sought an adequate nexus opinion.

On August 2016 VA examination, the Veteran reported that he heard people's voices as muffled, and needed things repeated; the volume he preferred for television and radio is too loud for other people.  He reported having headaches and ear pain three to four times every couple of months.  There was no family history of hearing loss, no head/ear trauma or surgery, and no chronic problem with aural pressure, drainage or infection.  He described significant exposure to noise in service from heavy equipment and in the motor pool; gunfire on the rifle range and explosives and machinery.  After service, he worked as a security guard and at a retirement home, and denied having any significant occupational or recreational noise exposure.  Audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Right 
45
40
45
45
50
Left
60
55
65
50
45

Speech recognition was 86 percent in the right ear and 96 percent in the left.  The examiner opined that the test results were not valid for rating purposes (not indicative of organic hearing loss); the examiner stated that the results for both ears proved to have poor agreement with speech recognition thresholds and puretones.  The examiner noted that the Veteran responded appropriately to instruction presented on the left at a level softer than he responded to the puretone stimuli, and all puretone results were believed to be elevated and not representative of his true hearing ability.  The examiner opined that the use of the right ear word recognition score was inappropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of puretone average and word recognition scores inappropriate; use of the left ear word recognition score was appropriate.  The diagnosis was bilateral SNHL.  The examiner opined that the Veteran's hearing loss is not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The examiner explained that the Veteran has a history of inconsistent responses on audiometric testing, and the evaluation completed was not representative of his true hearing ability; the only hearing evaluation found in the claims file review that was deemed to have good reliability and more consistent speech recognition threshold/puretone audiometry match was dated in February 2015, and based on those levels, hearing in both ears was normal for rating purposes.  

Regarding the right ear, the August 2016 examiner noted the Veteran's March 2010 report denying noticing any hearing difficulties prior to a couple of years earlier.  Regarding the left ear, the examiner noted that the Veteran was given verbal instructions in the left ear at 50 decibels and responded appropriately to the conversation and questions at that level of the microphone, and the average puretone responses on the left between 500 and 4000 Hertz were 55 decibels.  The examiner noted that the average puretone responses on the February 2015 exam were 28 decibels, sufficient for the Veteran to understand and appropriately respond to speech presented at 50 decibels, which the examiner opined is further support that the 2015 exam is a closer representation of the Veteran's hearing ability.

Based on 1) the onset of hearing difficulties noted several years prior to 2010, 2) initial complaint of hearing loss for compensation purposes in 2009, 3) hearing in 2015 that was recorded at levels that were normal for rating purposes, 4) no significant differences in hearing between April 1979 and September 1981 (when the Veteran was presumably around the same type of noise as a combat engineer), the August 2016 examiner opined that despite the lack of a separation examination any potential hearing loss is less likely than not related to military noise exposure more than 30 years ago.  The examiner noted that the most current comprehensive report done in 2006 on Noise and Military Service by the Institute of Medicine found that, based on current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss is unlikely.  The examiner opined that if the Veteran does in fact have any hearing impairment, it may be related to other factors such as age, civilian noise, genetics, etc.

Postservice treatment records do not include any further opinions regarding the etiology of the Veteran's hearing loss.

While it is not entirely clear from the record (due to inconsistent audiometry) that the Veteran has a bilateral hearing loss disability (as defined in 3.385), the Board finds, resolving ambiguity remaining in the matter in his favor, that it may reasonably be conceded that he does.  It is not in dispute that he was exposed to hazardous level noise in service.  Consequently, what remains for consideration is whether or not any current hearing loss is etiologically related to his service/acknowledged exposure to noise therein.    

The evidence does not show that the Veteran had a hearing loss disability in service, or that SNHL was manifested to a compensable degree within a year following his discharge from service.  Therefore, service connection for hearing loss disability on the basis that such disability became manifest in service, and persisted, or on a presumptive basis (as a chronic disease of the nervous system under 38 U.S.C.A. §§ 1112,1137; 38 C.F.R. §§ 3.307, 3.309) is not warranted.  Because hearing loss (as organic disease of the nervous system) is a listed chronic disease, the Board has also considered whether service connection for hearing loss based on continuity of symptomatology is warranted.  However, continuity of symptomatology is not shown as hearing loss, by the Veteran's own account (see March 2010 VA examination report) was first noted decades after service.  The earliest history provided in a clinical setting merits greater probative value in this matter than any more recent self-serving assertions to the contrary, indicating that he has had a hearing loss throughout since service.  Therefore, the Board finds that service connection for bilateral hearing loss based on continuity of symptomatology is not warranted.

The analysis progresses to whether the Veteran's current bilateral hearing loss may otherwise be etiologically related to his service.  The only competent (medical) evidence in the matter in the record consists of the reports of VA examinations and opinions cited above.  The Board finds the August 2016 VA examination and opinion merits great probative weight, as the examiner expressed familiarity with the entire record, and included adequate rationale for the conclusions reached, explaining the testing inconsistencies, citing to supporting factual data, and identifying other likely (nonservice-related) etiologies for the claimed hearing loss disability.  In the absence of evidence of onset in service and/or continuity of symptoms since, whether or not a current hearing loss disability may be related to remote noise trauma in service is a medical question. The Veteran has not submitted any medical opinion in support of this claim.  Because he is a layperson, his own opinion is not competent evidence in the matter.

The preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is etiologically related to his service/exposure to noise therein, and is therefore against this claim.  Accordingly, the appeal in this matter must be denied.

Increased rating for foot rash

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Foot rash is rated under Code 7806 (for dermatitis or eczema), which provides that: a 0 percent rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.
The Board notes that the Veteran is separately service connected for pseudofolliculitis barbae and scar residuals of pseudofolliculitis barbae; those ratings are not before the Board.

On September 2009 VA examination, the Veteran reported painful toenails and pruritic rash on the feet, causing difficulty ambulating and wearing shoes.  There were no systemic symptoms.  He was treated for more than 6 weeks in the past 12 months with a topical treatment that was not a corticosteroid or an immunosuppressive.  He reported that he had tried multiple topical solutions and he could not use oral medications because of liver disease.  On physical examination, none of the exposed areas of the body (head, face, neck, hands) were affected, and less than 5 percent of the total body area was affected, with discoloration of all toenails but especially the nails of the great toe, and desquamation between toes.  The diagnosis was onychomycosis of the toenails.

The December 2009 rating decision on appeal granted service connection for foot rash, diagnosed as onychomycosis of toenails, rated 0 percent.

On October 2011 VA podiatry treatment, the Veteran was noted to have bilateral hallux nails grossly thickened, crumbly, and discolored; the remaining nails were thickened and discolored.  There was crease-like callusing on the bilateral fourth and fifth toes, and the plantar interstitial area between the left hallux and second toe was macerated and ulcerated.  The Veteran reported itching and use of a prescription antifungal medication, and a refill of terbinafine was requested.

On June 2014 VA podiatry treatment, the Veteran complained of nail fungus.  He used Penlac with no improvement.  Treatment consisted of electrical debridement and an increase in medication use to daily.  On December 2014 VA dermatology treatment, all toenails were fungal, interdigital spaces were macerated, with exfoliation of most toe interspaces; the diagnoses were tinea unguium and tinea pedis, and the prescribed treatment was miconazole powder daily to the socks.

On March 2015 VA examination, the Veteran reported that his toe fungus condition had persisted and was now chronically present between the toes and on the bottoms and heels of both feet.  He reported that the fungus caused chronic problems with itching, sweating, intermittent swelling and painful irritation in the affected toes, and bad foot odor.  There were no systemic manifestations due to skin disease.  Treatment included constant/near-constant use of antifungal powder with miconazole and terbinafine cream over the previous 12 months.  The Veteran reported chronic daily urticaria with variable severity, causing 4 or more non-debilitating episodes in the previous 12 months; the episodes occurred despite ongoing immunosuppressive therapy.  On physical examination, the skin disease affected less than 5 percent of the total body area and no exposed area.  Other pertinent findings included dry scaling skin that was most severe about the toes and forefoot and less severe on the plantar surfaces and heels, skin fissures between the right and left great toes and second toes, and all nails on both feet were affected.  The examiner opined that the onychomycosis of the toenails and feet impaired the Veteran's ability to do physical and sedentary work, the Veteran was not able to work in hot or humid or wet conditions, and required custom footwear to improve the ventilation of the feet and keep them dry.
 
At the November 2015 hearing, the Veteran testified that his foot rash never goes away and that his feet hurt constantly, especially between the toes and during the summer; the foot rash causes flaking and rough skin and scarring between the toes.  He testified that he cortisone cream was prescribed for treatment to be applied as needed, and he applied the cream three to four times per week, year-round.

On July 2016 VA skin examination, the diagnoses included tinea unguium and tinea pedis.  The Veteran continued to complain of the same symptoms as on previous examination; he complained of thick painful nails; and scaling, itching, and burning of the skin on the bottoms, sides, and interdigital spaces of both feet.  He had had the condition for years and it did not restrict his activity.  He reported using antifungal powder and cream every other day, which most of the time kept the burning and pain under control; however, in the hot summer months, his feet would sweat and the skin rash became worse and more painful, with increased odor.  He reported difficulty cutting his own toenails due to thickness.  He had seen a podiatrist in the past but not in the previous year; his toenails were thicker and, with enclosed shoes, more painful.  There was no history of ingrown nails.  The skin conditions did not cause scarring, there were no benign or malignant skin neoplasms, and he did not have any systemic manifestations due to any skin diseases.  Treatment in the previous 12 months included miconazole powder 2%/Clotrimazole 1% cream (an antifungal medication), with constant/near-constant use.  He had not had any other treatments or procedures in the previous 12 months for exfoliative dermatitis or papulosquamous disorders.  He reported two non-debilitating episodes in the previous 12 months with urticaria, consisting of increased skin flare-up with burning and itching between the toes and on the sides of the feet, which made walking painful.  The episodes lasted for up to two weeks.  He used his antifungal medication daily, along with Epsom salts.  There were no debilitating episodes in the previous 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The tinea pedis caused dry scaling skin and erythematous base to the plantar aspect of both feet, the medial aspect of both feet, and the lateral aspect of the left foot; there was mild maceration interdigitally in the first, third, and fourth interspaces bilaterally.  The tinea unguium (onychomycosis) affected all but the third digit bilaterally, causing thickened, brittle discolored nails which became painful in tight enclosed shoes.  The approximate total body area affected by the visible skin conditions was less than 5 percent, and no exposed area of the body (face, neck, or hands) was affected.  The examiner opined that the Veteran's skin conditions did not impact his ability to work.  The examiner found there was no significant change in subjective complaints, or objective exam findings, when compared to the previous examination; foot rash produced mild daily itching, with twice a year flare-ups, which caused painful walking, and the onychomycotic nails were painful with tight enclosed shoes.  The examiner found no significant changes in objective findings on examination and no change in treatment since the previous examination; the Veteran continued to use a combination of antifungal foot powder and cream, every other day.  The examiner opined that there was no functional loss due to the foot condition; the Veteran did have to wear sandals in the summer due to heat and humidity increasing his symptoms if he wore enclosed shoes.

Additional treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above, with the use of topical treatment.  VA treatment records show that the Veteran was prescribed a cream base 50% from September 2009 to November 2010, with monthly refills, to be applied to dry areas of the feet.  He was prescribed terbinafine cream, a topical antifungal medication, for foot rash from October 2009 to October 2010 and from December 2010 to May 2011.  He currently has an active prescription for antifungal powder with miconazole nitrate, to be applied to the affected area every day and to shoes daily, to prevent recurrent fungal infection of the feet, and refilled monthly.  

Regarding corticosteroids, a hydrocortisone cream was prescribed "for itch" (location not specified) in October 2009, with no refill.  In July 2014, a topical corticosteroid (triamcinolone acetonide cream) was prescribed for a rash on the right lower leg, which he reported began after contact with some bushes with "stickers"; the prescription was renewed in December 2014 with instructions to "apply to right lower leg rash only", and it was last issued in March 2015, after which it was noted that the Veteran no longer used it.  [There is no indication that the corticosteroid was prescribed for the service-connected foot rash, particularly in light of the Veteran's own reports on treatment.]

There is no evidence in the record indicating that during a period  of time under consideration at least 5 percent of the entire body, or 5 percent of exposed areas, was affected by the foot rash.  There is also no evidence that systemic therapy such as with corticosteroids or other immunosuppressive drugs was required for the foot rash during any 12 month period.  In that regard, the Board notes that a corticosteroid cream was prescribed in 2014; however, it was for treatment of a right leg rash acquired postservice (and not service connected),  not for treatment of the foot rash.  Accordingly, the schedular criteria for a 10 percent, rating are not met (or approximated, see 38 C.F.R. § 4.7), and a compensable schedular rating for foot rash is not warranted.

The Board has considered whether this matter warrants referral to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected foot rash fall squarely within the criteria for the 0 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

Finally, while the record contains conflicting opinions (see June 2014 podiatry treatment July 2016 VA skin examination report) regarding the extent of the impact the foot rash has on occupational functioning, no provider has opined that the foot rash renders the Veteran unemployable.  The matter of a total rating based on individual unemployability due to the service-connected foot rash is not raised by the record.  


ORDER

Service connection for bilateral hearing loss is denied.

A compensable rating for foot rash is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


